Grady, Judge,
dissenting.
{¶ 20} I respectfully dissent from the decision of the majority.
{¶ 21} R.C. 3109.11 authorizes the common pleas court to grant a right of reasonable companionship or visitation with a minor child to “the parents and other relatives of the deceased father or mother” of the minor child upon their application. The right may be awarded over the opposition of the child’s surviving parent.
{¶ 22} In the present case, the surviving father’s own parents seek reasonable companionship or visitation with their two grandchildren, which their son denies them. The grandparents argue, and the majority holds, that R.C. 3109.11 authorizes a court to grant the grandparents a right of visitation because they are, or were, “other relatives” by affinity of the deceased mother of the two children.
{¶ 23} R.C. 3109.11 does not define the term “other relatives” with respect to whether it applies to relatives of the deceased parent by affinity or by consanguinity, the latter meaning the relationship of persons of the same blood or origin. We are therefore presented with an issue of statutory construction. I believe that the relief R.C. 3109.11 allows is limited to relatives of the deceased parent by consanguinity only.
*318{¶ 24} When statutes or terms in them are ambiguous or inexact, courts apply textual canons from which the correct meaning may be found by inference. The canon noscitur a sociis interprets a general term to be similar to more specific terms in a series. As it appears in R.C. 3109.11, “other relatives” is a general term that is part of a series that includes the more specific term “parents * * * of the deceased father or mother.” The relationship between those parents and their deceased child is a relationship by consanguinity. The term “other relatives” should therefore likewise be interpreted to refer to relatives of the deceased father or mother by consanguinity, not by affinity.
{¶ 25} The common law generally defers to parental authority in matters of child custody and visitation. By placing a limit on the operation of the common law, R.C. 3109.11 is in derogation of the common law. U.S. Promotion Co. v. Anderson (1919), 100 Ohio St. 58, 125 N.E. 106. The general rule is that statutes in derogation of the common law should be strictly construed. Id.; Ohio Dept. of Human Servs. v. Eastma (2001), 145 Ohio App.3d 369, 763 N.E.2d 193.
{¶ 26} The majority instead construes R.C. 3109.11 liberally, applying it in the present case to allow the children’s grandparents to obtain a right of visitation because they are relatives of the deceased parent by affinity. R.C. 3109.11 is a remedial statute, and per R.C. 1.11, “[rjemedial laws and all proceedings under them shall be liberally construed in order to promote their object and assist the parties in obtaining justice.” However, R.C. 1.11 further provides, “[TJhis section does not require a liberal construction of laws affecting personal liberty.” A parent’s right to determine matters involving the custody of and visitation with his minor child implicates the parent’s liberty interest. Troxel v. Granville (2000), 530 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49. Therefore, as applied to the facts of the present case, R.C. 3109.11 ought not be given the liberal construction the majority affords it.
{¶ 27} “There is no authority under any rule of statutory construction to add to, enlarge, supply, expand, extend, or improve provisions of a statute to meet a situation not provided for.” State ex rel. Foster v. Evatt (1944), 144 Ohio St. 65, 29 O.O. 4, 56 N.E.2d 265, paragraph eight of the syllabus. In Carrel v. Allied Prods. Corp. (1997), 78 Ohio St.3d 284, 287, 677 N.E.2d 795, the Supreme Court wrote: “According to principles of statutory construction, the General Assembly will not be presumed to have intended to abrogate a common-law rule unless the language used in the statute clearly shows that intent. State ex rel. Morris v. Sullivan (1909), 81 Ohio St. 79, 90 N.E. 146, paragraph three of the syllabus. Thus, in the absence of language clearly showing the intention to supersede the common law, the existing common law is not affected by the statute, but continues in full force. Id. ”
*319{¶ 28} Nothing in R.C. 3109.11 portrays an intention of the General Assembly to confer a right of visitation with a minor child on persons who are “other relatives of the [child’s] deceased father or mother” by affinity. Indeed, the law gives little, if any, recognition to relationships by affinity. (See, e.g., R.C. 2103.06, the statute of descent and distribution.) For the reasons discussed above, neither should R.C. 3109.11 be extended to apply to affinity relationships, at least by judicial construction. If that is to be done, a more specific legislative expression is needed.
{¶ 29} R.C. 3109.11 protects the relationship between a minor child and the parents or other relatives of the minor child by consanguinity, when the parent of the child through whom the relationship was established is deceased, from the arbitrary or spiteful conduct of the surviving parent of the minor child who would cut off contact between his child and those other persons. The law enforces the right of contact that the deceased parent is presumed to have wished to preserve. Travis Yoorhees’s decision to cut off contact between his two children and his own parents may or may not be arbitrary or spiteful, but it is not subject to invasion by the law in order to avoid the consequences of his decision, at least not pursuant to R.C. 3109.11 as the General Assembly wrote it.
{¶ 30} As a final matter, though I would affirm the judgment of the trial court, I would not do so on the basis that the trial court found, which is that it lacks jurisdiction to grant the relief pursuant to R.C. 3109.11 that was sought. R.C. 3109.11 confers jurisdiction on the court to grant relief pursuant to the terms of that section. Being outside the coverage of those terms, appellant, Cora Morrow, instead lacks standing to seek that relief. The same result obtains.